 



EXHIBIT 10.1
SECOND AMENDMENT TO LOAN AGREEMENT
     This Second Amendment to Loan Agreement (this “Amendment”) is entered into
as of October 31, 2005 between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“Lender”), and WINSTON SPE II LLC, a Delaware limited liability
company (“Borrower”).
RECITALS
     A. Lender and Borrower have previously entered into a certain Loan
Agreement, dated as of March 11, 2005, as amended by that certain First
Amendment to Loan Agreement, dated as of June 8, 2005 (together, the
“Agreement”). Terms used and not otherwise defined in this Amendment shall have
the meanings attributed to them in the Agreement, which is incorporated into
this Amendment by this reference as if fully set forth herein. As the context
may require, section references in this Amendment shall refer to the designated
section of the Agreement.
     B. Borrower has requested that Lender (i) increase the Commitment to
$215,000,000, (ii) extend the Maturity Date to October 31, 2010, (iii) add six
(6) Additional Projects to the Collateral, and (iv) modify the Agreement in
certain other respects as hereinafter set forth; and Lender has agreed to such
modification upon the terms and conditions set forth below.
AGREEMENTS
     NOW, THEREFORE, in consideration of the foregoing Recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby covenant and agree as follows:
     1.      Definitions.

    (a)     Replaced Definitions. Section 1.1 is amended by inserting the
following defined terms in lieu of the corresponding defined terms presently set
forth in the Agreement:

  (i)   “Borrowing Base” means, as of any date of determination by Lender, an
amount equal to the lesser of (a) the Commitment or (b) the amount that results
in a Cash on Cash Return of twelve and one-half percent (12.5%).     (ii)  
“Budget Approval Period” means any Fiscal Year or portion thereof in which
either (a) an Event of Default exists, (b) the Cash on Cash Return is less than
twelve and one-half percent (12.5%), or (c) the Debt Service Coverage is less
than 1.4 to 1.0.

 



--------------------------------------------------------------------------------



 



  (iii)   “Commitment” means the commitment of Lender to made Advances and/or
incur Letter of Credit Obligations, which commitment shall be Two Hundred
Fifteen Million Dollars ($215,000,000) on the First Additional Projects Closing
Date, as such amount may be permanently reduced pursuant to Section 2.3(1).    
(iv)   “Loan Year” means the period between the First Additional Projects
Closing Date, and October 31, 2006 for the first Loan Year and the period
between each succeeding November 1 and October 31 until the Maturity Date.    
(v)   “Maturity Date” means the earlier of (a) October 31, 2010, or (b) any
earlier date on which the entire Loan is required to be paid in full, by
acceleration or otherwise, under this Agreement or any of the other Loan
Documents.

    (b)     Amended Definitions. Section 1.1 is hereby amended by modifying the
following definitions in the manner indicated:

  (i)   “License Agreement” is amended by adding the following sentence to the
end of such definition: “If any Licensor, including, without limitation,
Marriott International, Inc. or any of its Affiliates, also manages a Hotel
under a management agreement that governs both the licensing and management of
the Hotel, ‘License Agreement’ shall also be deemed to include such management
agreement.”     (ii)   “Standard Adjustments” is amended by deleting clause
(a) and inserting the following in lieu thereof: “(a) an occupancy rate equal to
the lesser of the Project’s actual occupancy rate or (i) an eighty percent (80%)
occupancy rate for Extended Stay Hotels, or (ii) a seventy-five percent (75%)
occupancy rate for all other Hotels.”

    (c)     New Definitions. Section 1.1 is amended by adding the following new
definitions in the appropriate alphabetical sequence:

      “Extended Stay Hotel” means a Hotel licensed under the brands currently
known as “Homewood Suites,” “TownePlace Suites,” “Residence Inns” or any other
similar brand mutually agreed to by Borrower and Lender.         “First
Additional Projects” means the Hotels added to the Collateral as Additional
Projects on the First Additional Projects Closing Date and listed as Hotels
numbered 24 through 29 inclusive on Exhibit A, or any of them, as the context
may require.         “First Additional Projects Closing Date” means October 31,
2005.

2



--------------------------------------------------------------------------------



 



     2.      Note. The first sentence of Section 2.1(1)(b) is deleted and
replaced by the following:

      “To evidence the Commitment, Borrower has executed and delivered to Lender
(i) a Promissory Note in the principal face amount of $136,600,000, dated as of
March 11, 2005, (ii) a Promissory Note in the principal amount of $18,400,000
dated as of March 11, 2005, which note (the ‘New York Note’) is an amendment and
restatement of Borrower’s existing promissory note secured by the Hilton Garden
Inn Albany Airport, and (iii) a Promissory Note in the principal face amount of
$60,000,000, dated as of the First Additional Projects Closing Date
(collectively, the ‘Note’).”

     3.      Interest and Applicable Margin. In the fifth (5th) line of the grid
contained in Section 2.5(1), “13%” is changed to “12.5%”.
     4.      Fees. Section 2.6 is amended as follows:

    (a)     The following sentence is added at the end of Section 2.6(1): “On
the First Additional Projects Closing Date, Borrower shall pay to Lender an
additional commitment fee in the amount of $300,000.”       (b)     The
following sentence is added at the end of Section 2.6(2): “In determining the
Unused Commitment Fee for the Fiscal Quarter beginning October 1, 2005, the
Commitment shall be deemed to be $155,000,000 through the day immediately
preceding the First Additional Projects Closing Date and $215,000,000
thereafter.”       (c)     In the first and last lines of Section 2.6(3),
“Closing Date” is changed to “First Additional Projects Closing Date”. In the
sixth (6th) line of Section 2.6(3), ”$775,000” is changed to “$1,075,000”.

     5.      References to Cash on Cash Return. In Sections 2.15(1)(d),
2.17(1)(c) and 3.2(2)(d), “thirteen percent (13%)” is changed to “twelve and
one-half percent (12.5%)”.
     6.      Houston Vacant Parcel. The following new subsection (2) is added to
Section 2.15:

         (2) Houston Vacant Parcel. No Partial Release of that certain parcel of
unimproved land located at 11040 Louetta Road 64, Houston, Texas (the “Houston
Vacant Parcel”) shall be permitted except in connection with the Partial Release
of both the adjoining Courtyard by Marriott and the adjoining Marriott
TownePlace Suites (or the Partial Release of the latter of such Hotels to be
released).

     7.      Birmingham Marriott TownePlace Suites. The following new
Section 2.18 is added to the end of Article 2:

3



--------------------------------------------------------------------------------



 



           Section 2.18 Birmingham Marriott TownePlace Suites. Notwithstanding
any other provisions of this Agreement to the contrary, (i) Lender shall
recognize only seventy-five percent (75%) of the Underwritten NOI from the
Birmingham Marriott TownePlace Suites (“Birmingham TownePlace”) in determining
Cash on Cash Return, (ii) if any Person seeks to enforce the Parking
Requirements (as hereinafter defined) against Birmingham TownePlace, Lender
shall not be obligated to recognize any Underwritten NOI from such Project in
determining Cash on Cash Return, and (iii) Birmingham TownePlace shall not be
counted against the minimum number of fifteen (15) Projects required to be
secured by the Loan Documents pursuant to Section 2.15(f). The foregoing
provisions of this Section 2.18 shall cease to apply upon the execution and
recordation of an amendment to that certain Declaration of Easements, Covenants,
Conditions and Restrictions dated April 30, 1997 and recorded as Instrument
Number 9705-4626 in the real property records of Jefferson County, Alabama,
terminating (a) the obligations of Birmingham TownePlace to provide a stated
ratio of parking spaces to building floor area, and (b) the cross-parking
easement between Birmingham TownePlace and the adjacent property currently owned
by Lowe’s Home Centers, Inc. (together, the “Parking Requirements”).

     8.      Assumption/Transfer. In Sections 8.1(2)(b)(ii) and (xiii), “Closing
Date” is changed to “First Additional Projects Closing Date”.
     9.      Limitation on Other Debt. The following new sentence is added to
the end of Section 8.8: “Lender hereby consents to Borrower’s guaranty of the
obligations of Operating Lessee under the License Agreements for any Projects
that constitute a portion of the Collateral at any time.
     10.    FF&E Expenditures. The following new sentence is added after the
first sentence of Section 8.18: “FF&E reserve funds deposited with and expended
by any Licensor for FF&E shall be credited toward the Minimum Replacement
Amount.”
     11.    List of Hotels. Exhibit A is deleted and replaced by Exhibit A
attached to this Amendment.
     12.    Other Exhibits and Schedules. Exhibit B and Schedules 2.16 and
8.20(2) to this Amendment are added to the Agreement as part of the
correspondingly numbered exhibits and schedules thereto.
     13.    Conforming Changes. In the subject line of Exhibit C, Schedule
2.3(1) and Schedule 2.5(5), “$155,000,000” is changed to “$215,000,000”.
     14.    Interest Rate Protection Agreement. Borrower has obtained the Rate
Cap Transaction attached hereto as Schedule 2.16 – Supplemental Interest Rate
Protection Agreement from SMBC Derivative Products Limited in the “notional
amount” of $215,000,000 and having a term ending January 1, 2007 and a rate cap
of 6.14% (the “Supplemental Interest Rate Protection Agreement”). The
Supplemental Interest Rate Protection Agreement shall be a part of and included
within the Interest Rate Protection Agreement for all purposes of the Agreement.

4



--------------------------------------------------------------------------------



 



     15.    Borrower’s Representations and Warranties. Borrower hereby
represents and warrants to Lender as follows:

    (a)     there are no offsets, counterclaims or defenses of any kind or
nature whatsoever existing against the indebtedness evidenced by the Note or the
Agreement, or otherwise relating to any of the Obligations, and that it has no
claim for or right to reimbursement from Lender of any sums heretofore paid to
Lender on account of the Loan, whether by way of interest payments, principal
payments, commitment fees or for any other reason; and       (b)     all of the
representations and warranties made by it under any of the Loan Documents to
which it is a party (i) are true, complete and correct in all material respects
on the date hereof, (ii) are hereby expressly restated by it and incorporated
herein by this reference, and (iii) are made with respect to the Loan Documents
as the same have been amended by this Amendment and by all additional
amendments, modifications, renewals, substitutions and replacements of the Loan
Documents and all new Loan Documents executed by Borrower in connection
herewith.

     16.    Release of Lender. Borrower acknowledges that it is executing this
Amendment as its own voluntary act and upon and with advice of counsel. Borrower
hereby unconditionally and irrevocably forever releases, acquits, and discharges
Lender and its employees, officers, directors, agents, servants and counsel
(collectively, the “Related Parties”) from any and all claims, demands, actions,
causes or actions, suits, debts, costs, dues, sums of money, accounts, bonds,
bills, covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, expenses and liabilities whatsoever, known or
unknown, at law or in equity, irrespective of whether such claims arise out of
contract, tort, violation of laws or regulations or otherwise, which Borrower
ever had, now has or hereafter can, shall or may have against Lender or any of
the Related Parties or any of them for, upon or by reason of any matter, cause
or thing whatsoever from the beginning of the world to and including the date
hereof arising out of, in connection with, or related in any manner to the Loan,
the Note, the Agreement, this Amendment, and/or any of the other Loan Documents.
     17.    Confirmation and Ratification. Borrower covenants to pay the Loan
and perform the other Obligations as provided in the Agreement and other Loan
Documents. Except as expressly modified pursuant to the terms and conditions of
this Amendment or of any of the other Loan Documents or amendments thereto
executed in connection herewith, all of the terms, covenants and conditions of
the Note, the Agreement and all of the other Loan Documents shall continue
unamended and in full force and effect, and Borrower hereby confirms, ratifies
and reaffirms all of such terms, covenants and conditions.
     18.    Severability. In case any one or more of the provisions of this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity of the remaining provisions shall be in no way affected, prejudiced or
disturbed thereby.
     19.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all together shall
constitute one Amendment.

5



--------------------------------------------------------------------------------



 



     20.    Conflicting Provisions. This Amendment is intended to supplement the
Agreement, and the provisions of this Amendment shall be construed to the
maximum extent possible in the manner necessary to avoid any conflict among
their respective terms and conditions. In the event of any irreconcilable
conflict between this Amendment and the terms of the Agreement, the terms of
this Amendment shall govern and control.
     21.    Headings. The headings of the Sections of this Amendment are for
convenience and reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
thereto.
     22.    Obligations of the Company. The Company hereby consents to the
foregoing provisions of this Amendment and executes this Amendment solely for
the purposes of indicating such consent and affirming its obligations under the
Loan Documents previously executed by the Company in connection with the Loan,
including, without limitation, the Joinder to the Loan Agreement, the
Indemnification Agreement, and the Reimbursement Agreement, all dated as of
March 11, 2005.
[SIGNATURES FOLLOW]

6



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first written above.

     
 
  LENDER:

 
   
 
  GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation
 
   
 
  /s/ Maria R. Fonseca
 
  Name: Maria R. Fonseca
Title: Senior Operations Manager
GE Real Estate — Specialized Industries
 
   
 
   
 
  BORROWER:
WINSTON SPE II LLC, a Delaware
limited liability company
 
   
 
  /s/ Jacob A. Darling
 
  Name : Jacob A. Darling
Title: Vice President and Director of Finance
 
   
 
   
 
  COMPANY (Solely as to Paragraph 22):
 
   
 
  WINSTON HOTELS, INC.,
a North Carolina corporation
 
   
 
  /s/ Jacob A. Darling
 
  Name : Jacob A. Darling
Title: Vice President and Director of Finance

7



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF HOTELS

                                  Hotel     Street Address     County    
1.
    Homewood Suites Phoenix     2536 West Beryl Avenue
Phoenix, AZ 85021     Maricopa County    
2.
    Holiday Inn Express Clearwater     13625 Icot Blvd.
Clearwater, FL 33760     Pinellas County    
3.
    Homewood Suites Alpharetta     10775 Davis Drive
Alpharetta, GA 30004     Fulton County    
4.
    Homewood Suites Lake Mary     755 Currency Circle
Lake Mary, FL 32746     Seminole County    
5.
    Hampton Inn Brunswick     112 Tourist Drive
Brunswick, GA 31520     Glynn County    
6.
    Hampton Inn Southlake     1533 Southlake Pkwy.
Morrow, GA 30260     Clayton County    
7.
    Hilton Garden Inn Atlanta Winward     4025 Windward Plaza
Alpharetta, GA 30005     Fulton County    
8.
    Fairfield Inn Ann Arbor     3285 Broadwalk
Ann Arbor, MI 48108     Washetenaw County    
9.
    Holiday Inn at Tinton Falls     700 Hope Road
Tinton Falls, NJ 07724     Monmouth County    
10.
    Hilton Garden Inn Albany Airport     800 Albany-Shaker Road
Albany NY 12211     Albany County    
11.
    Hampton Inn Boone     1075 Highway 105
Boone, NC 28607     Watauga County    
12.
    Hampton Inn Cary     201 Ashville Avenue
Cary, NC 27511     Wake County    
13.
    Homewood Suites Raleigh     5400 Homewood Banks Blvd.
Raleigh, NC 27612     Wake County    
14.
    Comfort Inn Durham     3508 Mt. Moriah Road
Durham, NC 27707     Durham County    





--------------------------------------------------------------------------------



 



                           
15.
    Hampton Inn Durham     1816 Hillandale Road
Durham, NC 27705     Durham County    
16.
    Homewood Suites Chapel Hill/Durham     3600 Mt. Moriah Road
Durham, NC 27707     Durham County    
17.
    Comfort Inn Fayetteville     1922 Skibo Road
Fayetteville, NC 28314     Cumberland County    
18.
    Hampton Inn Jacksonville     474 Western Blvd.
Jacksonville, NC 28546     Onslow County    
19.
    Hilton Garden Inn at RDU Airport     1500 RDU Center Drive
Morrisville, NC 27560     Wake County    
20.
    Comfort Inn Wilmington     151 South College Road
Wilmington, NC 28403     New Hanover County    
21.
    Courtyard by Marriott Winston Salem     1600 Westbrook Plaza Drive
Winston Salem, NC 27103     Forysth County    
22.
    Courtyard by Marriott Houston     12401 Katy Freeway
Houston, TX 77079     Harris County    
23.
    Holiday Inn Express Abingdon     940 East Main Street
Abingdon, VA 24210     Washington County    
24.
    Marriott TownePlace Suites – Austin     10024 North Capital of Texas Highway
Austin, Texas     Travis County    
25.
    Marriott TownePlace Suites – College Station     1300 University Drive East
College Station, Texas     Brazos County    
26.
    Courtyard by Marriott – Houston     11050 Louetta Road 126
Houston, Texas     Harris County    
27.
    Marriott TownePlace Suites – Clear Lake     1050 Bay Area Blvd. 95,
Houston, Texas     Harris County    
28.
    Marriott TownePlace Suites - Houston     11040 Louetta Road 128,
Houston, Texas     Harris County    
29.
    Marriott TownePlace Suites – Birmingham     500 Wildwood North Circle
Hoover, Alabama     Jefferson County    





--------------------------------------------------------------------------------



 



SCHEDULE 8.20(2)
OTHER POST-CLOSING REQUIREMENTS
for
FIRST ADDITIONAL PROJECTS
     1. Houston Courtyard by Marriott (11050 Louetta Road). In connection with
groundwater monitoring well placed on the Project by the adjacent property
owner, contact the TCEQ and request notification of the closure date; and ensure
that the adjacent property owner or other responsible party removes or abandons
the well in accordance with the requirements of applicable Environmental Laws
and the recommendation of Section 1.0 (Executive Summary) of the Site
Assessment, dated May 20, 2005, prepared by IVI International, Inc.
 
 
 
     Exhibit B and Schedule 2.16 to this Second Amendment have been omitted and
will be furnished supplementally to the Securities and Exchange Commission upon
request.

